ALLOWABILITY NOTICE

Examiner’s Comment
	Applicant’s amendments filed 14 December 2020 have been fully considered and are deemed to overcome the previous 112(b) and prior art rejections. Consideration of the proposed amendments under AFCP2.0 led to the determination of allowable subject matter (see below).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Walter Rudberg (Reg. No. 72,303) on 28 December 2020.

The application has been amended as follows: 
In the claims:
The claims are amended in accordance with the facsimile transmission attached hereto.

The changes to the claims are made for reasons described in the accompanying interview summary.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations including “the construction comprises: at least one tension rib extended in a radial direction from the shaft inserting hole of the construction in an elastically deformable manner by a plurality of slits, and a tension protrusion extended from the at least one tension rib in a direction opposite to the motor, wherein the tension protrusion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/CHRISTOPHER R LEGENDRE/
Examiner, Art Unit 3745

	/J. Todd Newton/             Primary Examiner, Art Unit 3745